Citation Nr: 0604740	
Decision Date: 02/17/06    Archive Date: 02/28/06

DOCKET NO.  00-23 431	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to payment of Dependent's Educational 
Assistance (DEA) benefits under Chapter 35, Title 38, United 
States Code.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant and M.M.


ATTORNEY FOR THE BOARD

Eric S. Leboff, Counsel


INTRODUCTION

The veteran had active service from January 1954 until 
January 1957.  He died in May 2000, and the appellant is the 
veteran's surviving spouse.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a September 2000 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO) in 
Detroit, Michigan.

This matter was previously before the Board in November 2004.  
At that time, a remand was ordered to accomplish additional 
development.


FINDINGS OF FACT

1.  The veteran died on May [redacted], 2000; the death certificate 
lists the immediate cause of death as small cell lung cancer, 
due to a history of tobacco use. 

2.  At the time of the veteran's death, service connection 
was not in effect for any disability. 

3.  The competent evidence does not establish that a service-
connected disability was either the principal or a 
contributory cause of the veteran's death.

4.  The competent evidence does not establish that the 
veteran was exposed to herbicides or radiation during active 
duty.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for the cause of the 
veteran's death have not been met.  38 U.S.C.A. § 1310 (West 
2002 & Supp. 2005); 38 C.F.R. §§ 3.310, 3.312 (2005).

2. The appellant is not eligible for DEA benefits.  38 
U.S.C.A. §§ 3500, 3501 (West 2002 & Supp. 2005); 38 C.F.R. § 
3.807 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  

Duty to Notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2004); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).

In the present case, VA satisfied its duty to notify by means 
of a January 2005 letter from the agency of original 
jurisdiction (AOJ) to the appellant.  The letter informed the 
appellant of what evidence was required to substantiate the 
claim(s) and of her and VA's respective duties for obtaining 
evidence.  

It is unclear from the record whether the appellant was 
explicitly asked to provide "any evidence in [her] possession 
that pertains" to her claim.  See 38 C.F.R. § 3.159(b)(1).  
Nevertheless, as a practical matter the Board finds that she 
has been notified of the need to provide such evidence, for 
the following reasons.  The AOJ letters noted above informed 
her that additional information or evidence was needed to 
support her claim, and asked her to send the information or 
evidence to the AOJ.  In addition, the December 2003 
Statement of the Case included such notice.  Under these 
circumstances, the Board is satisfied that the appellant has 
been adequately informed of the need to submit relevant 
evidence in her possession. 

Regarding the timing of notice, in Pelegrini v. Principi, 18 
Vet. App. 112 (2004), the U.S. Court of Appeals for Veterans 
Claims held, in part, that a VCAA notice, as required by 38 
U.S.C.A. § 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  In the present case, 
the unfavorable AOJ decision that is the basis of this appeal 
was decided prior to the issuance of appropriate VCAA notice.  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
Although the notice was provided to the appellant after the 
initial adjudication, the appellant has not been prejudiced 
thereby.  The content of the notice provided to the appellant 
fully complied with the requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) regarding VA's duty to notify.  Not 
only has the appellant been provided with every opportunity 
to submit evidence and argument in support of her claim and 
to respond to VA notices, but the actions taken by VA have 
essentially cured the error in the timing of notice.  
Further, the Board finds that the purpose behind the notice 
requirement has been satisfied because the appellant has been 
afforded a meaningful opportunity to participate effectively 
in the processing of her claim.  For these reasons, it is not 
prejudicial to the appellant for the Board to proceed to 
finally decide this appeal.  

Duty to assist

With regard to the duty to assist, the claims file contains 
the veteran's service records.  Reports of VA and private 
post service treatment and examination are also associated 
with the claims folder.  Additionally, several lay statements 
from other servicemen are of record, as are numerous medical 
and historical articles relating to the use of chemicals and 
toxins in the military.  Moreover, unit histories and letters 
from the Department of the Navy, Headquarters, United States 
Marine Corps, are of record.  Furthermore, the claims file 
contains the appellant's own statements in support of her 
claim, to include testimony provided at a July 2004 hearing 
before the undersigned.  The Board has carefully reviewed 
such statements and concludes that she has not identified 
further evidence not already of record.  The Board has also 
perused the medical records for references to additional 
treatment reports not of record, but has found nothing to 
suggest that there is any outstanding evidence with respect 
to the appellant's claim.  

Further regarding the duty to assist, it is noted that the 
claims folder does not contain a competent opinion addressing 
the etiology of the veteran's terminal lung cancer.  In this 
regard, the law holds that VA will provide a medical 
examination which includes a review of the evidence of record 
if VA determines it is necessary to decide the claim.  38 
U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2005); 38 C.F.R. § 
3.159 (2005).  An examination is deemed "necessary" if the 
evidence of record (lay or medical) includes competent 
evidence that the claimant has a current disability, or 
persistent or recurrent symptoms of disability; and indicates 
that the disability or symptoms may be associated with the 
claimant's active military, naval, or air service; but does 
not contain sufficient medical evidence for the Secretary to 
make a decision on the claim.  38 U.S.C.A. §5103A(d)(2).  

Here, the veteran's terminal lung cancer was initially 
demonstrated decades after service.  The evidence of record 
fails to demonstrate any continuity of symptomatology to 
suggest that such disability may have related to active 
service.  Moreover, the death certificate specifically 
attributed the veteran's terminal lung cancer to tobacco use.  
For these reasons, the Board determines that an examination 
is not necessary under 38 U.S.C.A. §5103A(d)(2).

Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the appellant in developing the facts 
pertinent to her claim.  Essentially, all available evidence 
that could substantiate the claim has been obtained.  There 
is no indication in the file that there are additional 
relevant records that have not yet been obtained.

Legal criteria

Service connection- in general

According to the law, service connection is warranted if it 
is shown that a veteran has a disability resulting from an 
injury incurred or a disease contracted in the line of duty, 
or for aggravation of a preexisting injury or disease in 
active military service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002 & Supp. 2005); 38 C.F.R. § 3.303 (2005).  Service 
connection may also be granted for any disease diagnosed 
after discharge when all of the evidence establishes that the 
disease was incurred in service.  See 38 C.F.R. § 3.303(d).  

"Generally, to prove service connection, a claimant must 
submit (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury."  
Pond v. West, 12 Vet. App. 341, 346 (1999).  Where the 
determinative issue involves a medical diagnosis, competent 
medical evidence is required.  This burden typically cannot 
be met by lay testimony because lay persons are not competent 
to offer medical opinions.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992).

Presumptive service connection- chronic diseases

Where a veteran served 90 days or more during a period of 
war, and malignant tumors become manifest to a degree of 10 
percent or more within one year from date of termination of 
such service, such disease shall be presumed to have been 
incurred in or aggravated by service, even though there is no 
evidence of such disease during the period of service.  This 
presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113; 38 C.F.R.§§ 
3.307, 3.309 (2005).

Presumptive service connection- herbicide exposure

For purposes of establishing service connection for a 
disability resulting from exposure to an herbicide agent, a 
veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the period beginning 
on January 9, 1962 and ending on May 7, 1975 shall be 
presumed to have been exposed during such service to an 
herbicide agent, such as Agent Orange, unless there is 
affirmative evidence to establish that the veteran was not 
exposed to any such agent during that service.  38 U.S.C.A. § 
1116(f); 38 C.F.R. § 3.307(a)(6)(iii).  

If a veteran was exposed to a herbicide agent during active 
military, naval, or air service, the following diseases shall 
be service-connected if the requirements of 38 U.S.C.A. § 
1116 and 38 C.F.R. § 3.307(a)(6)(iii) are met, even though 
there is no record of such disease during service, provided 
further that the rebuttable presumption provisions of 38 
U.S.C.A. § 1113 and 38 C.F.R. § 3.307(d) are also satisfied: 
chloracne or other acneform diseases consistent with 
chloracne, Hodgkin's disease, multiple myeloma, non-Hodgkin's 
lymphoma, acute and subacute peripheral neuropathy, type II 
diabetes mellitus, porphyria cutanea tarda, prostate cancer, 
respiratory cancers (cancer of the lung, bronchus, larynx, or 
trachea) and soft-tissue sarcomas (other than osteosarcoma, 
chondrosarcoma, Kaposi's sarcoma, or mesothelioma).  The term 
"soft-tissue sarcoma" includes epithelioid sarcoma.  38 
C.F.R. § 3.309(e).  

The diseases listed at 38 C.F.R. § 3.309(e) shall have become 
manifest to a degree of 10 percent or more at any time after 
service, except that chloracne or other acneform disease 
consistent with chloracne, porphyria cutanea tarda, and acute 
and subacute peripheral neuropathy shall have become manifest 
to a degree of 10 percent or more within a year, and 
respiratory cancers within thirty years, after the last date 
on which the veteran was exposed to a herbicide agent during 
active military, naval, or air service.  38 C.F.R. § 
3.307(a)(6)(ii).

Evidence which may be considered in rebuttal of service 
incurrence of a disease listed in Sec. 3.309 will be any 
evidence of a nature usually accepted as competent to 
indicate the time of existence or inception of disease, and 
medical judgment will be exercised in making determinations 
relative to the effect of intercurrent injury or disease.  
The expression "affirmative evidence to the contrary" will 
not be taken to require a conclusive showing, but such 
showing as would, in sound medical reasoning and in the 
consideration of all evidence of record, support a conclusion 
that the disease was not incurred in service.  38 C.F.R. 
§ 3.307(d).

The Secretary of VA has determined that there is no positive 
association between exposure to herbicides and any other 
condition for which the Secretary has not specifically 
determined that a presumption of service connection is 
warranted.  See Diseases Not Associated With Exposure to 
Certain Herbicide Agents, 67 Fed. Reg. 42,600, 42,604 (June 
24, 2002).

Furthermore, even if a veteran does not warrant presumptive 
service connection based on exposure to an herbicide agent, 
he or she is not precluded from otherwise establishing 
service connection by proof of direct causation.  See Combee 
v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).  

Service connection- cause of the veteran's death

To grant service connection for the cause of the veteran's 
death, it must be shown that a service-connected disability 
caused the death, or substantially or materially contributed 
to it.  A service-connected disability is one which was 
incurred in or aggravated by active service, one which may be 
presumed to have been incurred during such service, or one 
which was proximately due to or the result of a service- 
connected disability.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.

In cases of service connection for the cause of death of the 
veteran, the first requirement of a current disability will 
always have been met, the current disability being the 
condition that caused the veteran to die; however, the last 
two requirements for a service-connection claim must be 
supported by the record.  See Carbino v. Gober, 10 Vet. App. 
507, 509 (1997).

The death of a veteran will be considered as having been due 
to a service-connected disability when such disability was 
either the principal or contributory cause of death.  38 
C.F.R. § 3.312(a) (2005).

The service-connected disability will be considered the 
principal (primary) cause of death when such disability, 
singly or jointly with some other condition, was the 
immediate or underlying cause of death or was etiologically 
related thereto.  38 C.F.R. § 3.312(b) (2005).

The service-connected disability will be considered a 
contributory cause of death when it contributed substantially 
or materially to death, that it combined to cause death, or 
that it aided or lent assistance to the production of death.  
It is not sufficient to show that it casually shared in 
producing death, but rather it must be shown that there was a 
causal connection.  38 C.F.R. § 3.312(c) (2005).  

Medical evidence is required to establish a causal connection 
between service or a disability of service origin and the 
veteran's death.  See Van Slack v. Brown, 5 Vet. App. 499, 
502 (1993). 

The debilitating effects of a service-connected disability 
must have made the veteran materially less capable of 
resisting the fatal disease or must have had a material 
influence in accelerating death.  See Lathan v. Brown, 7 Vet. 
App. 359 (1995).

There are primary causes of death, which by their very nature 
are so overwhelming that eventual death can be anticipated 
irrespective of coexisting conditions.  Even in such cases, 
there may be a reasonable basis for holding that a service- 
connected condition was of such severity as to have a 
material influence in accelerating death.
In this situation, however, it would not generally be 
reasonable to hold that a service-connected condition 
accelerated death unless such condition affected a vital 
organ and was of itself of a progressive or debilitating 
nature.  38 C.F.R. § 3.312(c).

Eligibility for Dependents Educational Assistance 

For the purposes of dependent's educational assistance under 
38 U.S.C.A. Chapter 35, a child or surviving spouse of the 
veteran will have basic eligibility for benefits where the 
veteran was discharged under other then dishonorable 
conditions, and had a permanent and total service-connected 
disability in existence at the date of the veteran's death; 
or where the veteran died as a result of the service-
connected disability.  38 C.F.R. § 3.807(a).  

Analysis

The appellant is claiming entitlement to service connection 
for the cause of the veteran's death.  As stated previously, 
a grant of service connection for the cause of the death of a 
veteran is warranted where the evidence establishes that a 
service-connected disability was either the principal or a 
contributory cause of death.  

At the time of his death, service connection had not been 
established for any disability.  The death certificate 
indicated that the veteran died of lung cancer, which was 
attributed to tobacco use.

In contending entitlement to service connection for the cause 
of the veteran's death, the appellant raises two specific 
arguments.  First, she asserts that the veteran's terminal 
lung cancer resulted from his exposure to various chemicals 
while serving in the demilitarized zone (DMZ) in the Republic 
of Korea.  

With respect to the above contention, the Board notes that 
presumptive service connection for the terminal lung cancer 
on the basis of herbicide exposure is not for application in 
the present case.  Indeed, under 38 C.F.R. 
§ 3.307(a)(6)(iii), it is clear that such presumption only 
applies to veterans with active service in the Republic of 
Vietnam during the period beginning on January 9, 1962 and 
ending on May 7, 1975.  Here, the veteran had no active 
service in the Republic of Vietnam.  Instead, he served in 
the Republic of Korea.  

With no presumption in operation, the objective evidence must 
affirmatively demonstrate herbicide exposure during active 
service.  Here, such herbicide exposure has not been 
demonstrated.  Indeed, a January 2003 research response from 
the National Personnel Records Center indicates that there 
were no records to show that the veteran was exposed to 
herbicides in service.  Moreover, an April 2005 letter from 
the Department of the Navy indicated that, after conducting 
research through the Navy Environmental Health Center and the 
Armed Forces Pest Management Board, there was no evidence of 
widespread herbicide use in Korea from 1954 through 1955.  It 
was noted that Agent Orange was not used in Korea until the 
mid-1960s.  

Based on the foregoing, a claim of service connection for the 
cause of the veteran's death based on herbicide exposure must 
fail.  Moreover, the evidence does not establish that the 
veteran's terminal lung cancer was due to in-service exposure 
to any other chemicals, as will be explained below.  

The Board acknowledges the possibility that the veteran was 
exposed to insecticides while serving in Korea.  Indeed, at 
her July 2004 hearing before the undersigned, the claimant 
explained that the veteran had told her that the military 
sprayed for mosquitoes while he was on active duty in Korea.  
(Transcript "T," at 4.)  Additionally, she explained that 
she had received electronic mail (email) messages from other 
veterans stating that they had been exposed to DDT.  Copies 
of such email correspondence have been affiliated with the 
claims folder.  Furthermore, the claims folder contains a DD 
Form 672 list of solutions and concentrates used by the 
military during the veteran's time of service.  Such 
chemicals included various insecticides, including DDT.  
Finally, an April 2005 letter from the Department of the Navy 
indicated that insecticides such as DDT and lindane were 
commonly used for delousing.  

It is noted that DDT and other insecticides are not 
considered "herbicide agents" under 38 C.F.R. 
§ 3.307(a)(6)(i).  As a consequence, there is no statutory 
link between such exposure and the veteran's terminal lung 
cancer.  Moreover, the claims file does not contain any 
competent medical opinion finding a causal relationship 
between the veteran's terminal small cell lung cancer and 
exposure to insecticides during active duty.  While the 
record does include general medical articles discussing the 
cancerous effects of chemicals such as DDT, they are not 
probative here because they do not consider the specifics of 
the veteran's medical and military history.  Therefore, even 
if insecticide exposure is conceded, this does not serve as a 
basis for a grant of service connection for the cause of the 
veteran's death.  

The Board also acknowledges the claimant's July 2004 
testimony in which she explained that, according to the 
veteran, barrels containing chemicals and gasoline had been 
used for heating and cooking in the tents.  (T. at 4.)  
However, as previously discussed, the evidence of record 
indicates the absence of herbicides in Korea during the 
veteran's active duty.  Moreover, while exposure to other 
non-herbicide chemicals may have occurred, the claims file is 
absent any competent evidence attributing the veteran's 
terminal cancer to such exposure.  

Based on the above, service connection for the cause of the 
veteran's death cannot be awarded on the basis of herbicide 
or other chemical exposure in the present case.  
However, the appellant has raised another theory of 
entitlement.  Specifically, she asserts that the veteran was 
assigned to a specific test unit with the 1st Marine Brigade 
and that in such unit he was exposed to radiation.  (T. at 
5.)  

The Board notes that under 38 C.F.R. § 3.309(d), lung cancer 
is deemed as service-connected if it becomes manifest in a 
radiation-exposed veteran, as defined in 38 C.F.R. 
§ 3.309(d)(3)(i).  In essence, to qualify for status as a 
radiation-exposed veteran, participation in a radiation-risk 
activity must be established.  

A "radiation-risk activity" is defined to mean onsite 
participation in a test involving the atmospheric detonation 
of a nuclear device; the occupation of Hiroshima, Japan, or 
Nagasaki, Japan, by United States forces during the period 
beginning on August 6, 1945, and ending on July 1, 1946; or 
internment as a prisoner of war (or service on active duty in 
Japan immediately following such internment) during World War 
II which resulted in an opportunity for exposure to ionizing 
radiation comparable to that of the United States 
occupational forces in Hiroshima or Nagasaki during the 
period from August 6, 1945, through July 1, 1946. 38 C.F.R. § 
3.309(d)(3)(ii).

In the instant case, the veteran's service records do not 
reveal participation in a radiation-risk activity.  
Therefore, under 38 C.F.R. § 3.309(d)(3)(i), the appellant is 
not a "radiation-exposed veteran."  This precludes a 
finding of service connection under this presumption.  

In cases where 38 C.F.R. § 3.309(d) does not afford 
entitlement to service connection, 38 C.F.R. § 3.311 becomes 
operable.  Under 38 C.F.R. § 3.311(b)(2), a list of 
"radiogenic diseases" is provided.  This list includes lung 
cancer.  However, as discussed below, the contention that the 
veteran's fatal lung cancer was caused by in-service 
radiation exposure must be denied.  

Despite the claimant's contentions, the evidence of record 
fails to demonstrate that the veteran was exposed to 
radiation in service.   In fact, an August 2005 letter from 
the Defense Threat Reduction Agency indicated that the 
Command Historian of the Michigan Army and Air National Guard 
had been contacted.  That individual reviewed the historical 
files and found that none of their units participated in U.S. 
atmospheric nuclear testing during the period the veteran was 
with the National Guard.  Moreover, while the 3rd Marine 
Corps Provisional Atomic Exercise Brigade was organized to 
participate in Operation TEAPOT at the Nevada Test Site (NTS) 
from February to June 1955, a review of unit diaries for the 
veteran's units, C Company and Headquarters and Service 
Company, 1st Tank Battalion, 1st Marine Division, Camp 
Pendleton, California, showed no temporary duty for him to 
the NTS to participate in such operation.  In summary, the 
Defense Threat Reduction Agency concluded that, based on the 
historical records, the veteran did not participate in any 
atmospheric nuclear testing.  Moreover, no other evidence of 
record reflects otherwise.  

Based on the foregoing, the Board must reject the claimant's 
assertion that the veteran's terminal lung cancer was the 
result of radiation exposure during active duty.  
 
In conclusion, the competent evidence does not demonstrate 
that the veteran's terminal lung cancer was present during 
service or within one year thereafter, arose due to exposure 
to herbicides or other chemicals during active service, or 
due to in-service radiation exposure.  As the preponderance 
of the evidence is against the claim, the benefit of the 
doubt rule is not applicable.  See 38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).

II.   Entitlement to payment of Dependent's Educational 
Assistance (DEA) benefits under Chapter 35, Title 38, United 
States Code.

As stated previously, for the appellant to be entitled to 
educational assistance benefits, the evidence must establish 
that the veteran was discharged under other than dishonorable 
conditions.  Here, the evidence reflects an honorable 
discharge, satisfying that requirement.  The evidence must 
also establish that the veteran had a permanent and total 
service-connected disability in existence at the date of his 
death.  In fact, service connection had not been established 
for any disability at the time of the veteran's death.  
Therefore, the appellant is precluded from an award of 
educational assistance benefits.  As there is not an 
approximate balance of positive and negative evidence 
regarding the merits of the appellant's claim that would give 
rise to a reasonable doubt in favor of the appellant, the 
benefit of the doubt rule is not applicable.  See 38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 
(1990).


ORDER

Service connection for the cause of the veteran's death is 
denied.

Dependents' Educational Assistance benefits are denied.



____________________________________________
James R. Siegel
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


